UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-2349


RONNIE G. ARNOLD,

                Plaintiff - Appellant,

          v.

FOLA COAL COMPANY, LLC, a West Virginia corporation; and
CONSOL ENERGY, INC., a Delaware corporation,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:10-cv-00908)


Submitted:   July 19, 2012                  Decided:   July 25, 2012


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne King, LAW OFFICE OF WAYNE KING, Clay, West Virginia, for
Appellant.    Bryan R. Cokeley, Joseph U. Leonoro, STEPTOE &
JOHNSON PLLC, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronnie G. Arnold appeals the district court’s order

granting    Defendants’      summary       judgment    motion       on    his   age

discrimination    claim,     brought   pursuant       to   the   West     Virginia

Human   Rights   Act,   W.    Va.   Code     Ann.     §§   5-11-1    to    5-11-20

(LexisNexis 2011).        We have reviewed the record and find no

reversible error.       Accordingly, we affirm the district court’s

judgment.     See Arnold v. Fola Coal Co., LLC, No. 2:10-cv-00908

(S.D. W. Va. Nov. 7, 2011).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                       2